Title: To George Washington from William Watson, 23 January 1776
From: Watson, William
To: Washington, George



Sir
Plymouth [Mass.] 23. January 1776

I am much obliged by your Excellencys favour of the 20th instant pr Capt. Dyar—I shall do every thing in my power to dispatch the Harrison. shall get the square sail prepared, & think it very necessary, the expence wont be great—Lieutenant Wigglesworth the bearer of this will wait on your Excellency for his Commision as 2d Lieutenant, by whom youl please to send a Commisn for Mr Thomas Doten as first Lieut.—Mr Wigglesworth has conducted in this matter with great Dignity. I had appointed him as 1st Lieut. but Mr Doten offering his service, Wigglesworth generously gave way to Doten as being a more experienced sailor & as haveing been some years commander of a good vesell.
Nothing is wanting for the Harrison but a Guner & a few Quire of cartridge paper, which your Excellency will please to order. I have the honr to be your Excellencys most obediant much obligd Humble Servant

William Watson

